Citation Nr: 1741469	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-35 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for toenail onychomycosis.  

6.  Entitlement to service connection for obstructive sleep apnea.  

7.  Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.  In April 2016, the Board remanded the case for additional development and it now returns for further appellate review.

In August 2017, the Veteran's representative requested that the Veteran's claims for service connection for his orthopedic complaints be held in abeyance while the remainder of the claims be remanded to afford the Veteran VA examinations as previously directed by the April 2016 remand. However, the Board denies such request as it is counter to judicial efficiency insofar as all of the Veteran's claims require additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Left Shoulder, Left Elbow, and Left Ankle Disorders

The Veteran contends that he has left shoulder, left elbow, and left ankle disorders that had their onset in, or resulted from injuries he sustained during, his active duty service. In this regard, his service treatment records (STRs) reveal that he received treatment for complaints involving such disorders on several occasions. Specifically, an October 1990 STR reflects treatment for a left elbow soft tissue injury; an April 2006 STR shows complaints of left shoulder pain; a December 2006 STR reveals treatment for left shoulder pain and a diagnosis of possible left shoulder strain; and an April 2007 STR reflects complaints of left shoulder pain. 

Pursuant to the April 2016 remand, the Veteran was afforded a VA examination in October 2016 to determine if he had a current left shoulder, left elbow, and/or left ankle disorder related to his military service. The examiner found that there was no objective evidence of current diagnoses of such disorders; rather, there were only subjective complaints of occasional pain. However, the Board notes that the Veteran may have had service in Southwest Asia during the Persian Gulf War as evidenced by his receipt of the Southwest Asia Service Medal and his report of such service in his April 2009 claim. In this regard, the Board finds that a remand is necessary in order to obtain his service personnel records in order to verify such service.  See VA's Adjudication Procedures Manual, IV.ii.1.E.1.c.

Further, if the Veteran's service in Southwest Asia is verified, service connection may also be established under 38 C.F.R. § 3.317, which provides that service connection may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A § 1117.

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).

The Board notes that the record reveals that the Veteran has had left shoulder, left elbow, and left ankle pain that have not been attributed to a known clinical diagnosis. Furthermore, while the October 2016 VA examiner indicated that the Veteran did not have a diagnosable left shoulder, left elbow, and a left ankle condition, he did not consider the provisions related to an undiagnosed illness or other qualifying chronic disability. Therefore, if the Veteran's service in Southwest Asia during the Persian Gulf War is confirmed on remand, the AOJ should obtain an addendum opinion that addresses such theory of entitlement.  

Right Knee Disorder

The Veteran contends that he has a right knee disorder that that had its onset in or is otherwise related to his active duty service. The Veteran's STRs reveal that he received treatment for right knee pain in June 2001 and he reported that he had or then had right knee problems in June 2003. In a December 2006 STR, the Veteran complained of right knee pain, and was diagnosed with a possible sprain or strain and patella femoral syndrome. Furthermore, in an April 2007 report of medical assessment, the Veteran reported that he had problems with his right knee. 

In October 2016, the Veteran underwent a VA examination to determine the nature and etiology of his claimed right knee disorder.  At such time, the examiner diagnosed right knee joint osteoarthritis since 2016; however, he opined that such disorder was less likely than not incurred in or was caused by the claimed in-service injury, event, or illness. However, the examiner based his rationale on a 2003 questionnaire that stated that the Veteran's knee problems resolved and he also noted a long interval without evaluation. 

The Board finds that the October 2016 opinion is inadequate and that a remand is necessary to obtain an addendum opinion. In this regard, the examiner did not discuss the aforementioned STRs that documented the Veteran's treatment regarding his right knee during service as instructed in the April 2016 remand. Furthermore, it is unclear as to what 2003 questionnaire the examiner is referring to in basing his opinion, especially given that the Veteran's STRs reveal that he received treatment for his right knee after such time. Thus, an addendum opinion is needed to determine whether the Veteran's diagnosed right knee joint osteoarthritis is related to his military service. 


Toenail Onychomycosis, Obstructive Sleep Apnea, and a Respiratory Disorder

The Veteran contends that he has toenail onychomycosis, obstructive sleep apnea, and a respiratory disorder that had its onset in or is otherwise related to his active duty service.  In this regard, as detailed in the April 2016 remand, his STRs document treatment relating to such disorders. 

Pursuant to the April 2016 remand, VA examinations were requested in March 2017 to determine the nature and etiology of the Veteran's toenail onychomycosis, obstructive sleep apnea, and respiratory disorder. However, the next day, such examinations were cancelled as the AOJ was informed the Veteran would be out of the country until September 2017. In this regard, in March 2017 correspondence, the Veteran stated that he would be out of the country until September 2017. In an effort to accommodate the Veteran's schedule, the AOJ sent him an email in April 2017 in which it was suggested that an examination at his current location may be scheduled; however, there is no indication that the Veteran responded. Subsequently, in August 2017, the Veteran reported that his employer sent him out of the country for work beginning in February 2017 and he informed the AOJ at such time that he was leaving. The Veteran also stated that he would be returning to the country for two weeks between August 30, 2017 and September 12, 2017, and that he requested his VA examinations be scheduled during such time.  

Therefore, the Board finds that a remand is necessary in order to reschedule the Veteran for VA examinations to determine the nature and etiology of his claimed toenail onychomycosis, obstructive sleep apnea, and respiratory disorder. As the Veteran's current location is unclear, the AOJ should verify such prior to scheduling the VA examinations. In this regard, the Veteran is advised that, if he is not able to attend his scheduled VA examinations in the United States, the AOJ may be able to arrange that such are conducted where he is stationed or, in the alternative, the Veteran should be provided copies of the relevant Disability Benefits Questionnaires in order to have his own medical professional complete them and, if all such efforts fail, the AOJ should obtain etiological opinions based on a review of the record.  

All Claims 

The record indicates that there may be outstanding treatment records. Specifically, at the January 2016 Board hearing, the Veteran stated that he has received medical treatment at Fort Belvoir in the past few years and at Sentara in Woodbridge, Virginia. The record was held open in order for the Veteran to submit such records and a VA Form 21-4142 was sent to the Veteran in June 2016 to his updated address. However, the Veteran did not submit such records or return the completed VA From 21-4142. Nonetheless, as the matter is being remanded again, the Veteran should be given another opportunity to identify any additional outstanding records and, thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records.  all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from military base Fort Belvoir and Sentara in Woodbridge, Virginia, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. If the Veteran's service in Southwest Asia during the Persian Gulf War is verified, return the record to the VA examiner who conducted the October 2016 left shoulder, left elbow, and left ankle examinations for an addendum opinion.  The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed.  If the October 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner should note and detail all reported symptoms of the Veteran's left shoulder, left elbow, and left ankle.   

(B) The examiner should specifically state whether the Veteran's left shoulder, left elbow, and left ankle complaints, to include pain, are attributed to a known clinical diagnosis. 

(C)  If any symptoms of a left shoulder, left elbow, and a left ankle disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's left shoulder, left elbow, and left ankle disorders and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E)  For each diagnosed left shoulder, left elbow, and left ankle disorder, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in or is otherwise related to Veteran's active duty service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the following:

* October 1990 treatment for a left elbow soft tissue injury;
* April 2006 treatment for left shoulder pain;
* December 2006 treatment for left shoulder pain and diagnosis of possible left shoulder strain; 
* April 2007 medical history report of left shoulder; and
* January 2016 Board hearing testimony that the Veteran has experienced recurrent episodes of left shoulder, left elbow, and left ankle pain elicited by repetitive use.

A complete rationale must be provided for all opinions expressed.

4. Return the record to the VA examiner who conducted the October 2016 right knee examination.  The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed.  If the October 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner should provide an opinion as to whether the Veteran's right knee disorder, diagnosed as right knee joint osteoarthritis, is at least as least as likely as not (a 50 percent probability or greater) had its onset in or is otherwise related to Veteran's active duty service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the following:

* June 2001 treatment for right knee pain;
* June 2003 medical history report of right knee problems;
* December 2006 treatment for right knee pain, diagnosed as possible sprain or strain, and patella femoral syndrome;
* April 2007 medical history report of right knee pain; and
* January 2016 Board hearing testimony that the Veteran has experienced recurrent episodes of right knee pain elicited by repetitive use.

(B) The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater)  that the Veteran's arthritis manifested within one year of the Veteran's June 2007 discharge, i.e., by June 2008. If so, the examiner should describe the manifestations.

A complete rationale must be provided for all opinions expressed.

5. After verifying the Veteran's current whereabouts, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed toenail onychomycosis, or any residuals thereof.  In this regard, if the Veteran is not able to attend his scheduled VA examinations in the United States, the AOJ should attempt to arrange an examination where he is stationed or, in the alternative, he should be provided copies of the relevant Disability Benefits Questionnaire in order to have his own medical professional complete it and, if all such efforts fail, the AOJ should obtain an etiological opinion based on a review of the record. The Veteran's electronic claims file must be provided to the examiner for review.  

The examiner is to conduct a relevant clinical examination to determine whether the Veteran has a current or recurrent toenail onychomycosis infection, or whether he has any related residual disability from his in-service infection and subsequent toenail loss.

Then, after eliciting a history of the Veteran's symptoms related to his great toe and reviewing the claims file, the examiner is to opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently-diagnosed toenail onychomycosis or related residual disability had its onset in or is otherwise related to service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the following:

* February 2001 treatment for onychomycosis;
* April 2007 medical history report of fungal nail infections/onychomycosis; and
* January 2016 Board hearing testimony that the Veteran experiences residual right great toe pain since his onychomycosis-related toenail loss and regrowth.

A complete rationale must be provided for all opinions expressed.

6. After verifying the Veteran's current whereabouts, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's respiratory disorder, claimed as chronic bronchitis.  In this regard, if the Veteran is not able to attend his scheduled VA examinations in the United States, the AOJ should attempt to arrange an examination where he is stationed or, in the alternative, he should be provided copies of the relevant Disability Benefits Questionnaire in order to have his own medical professional complete it and, if all such efforts fail, the AOJ should obtain an etiological opinion based on a review of the record. The Veteran's electronic claims file must be provided to the examiner for review.  

The examiner is to conduct a relevant clinical examination to determine whether the Veteran has a current diagnosis of a respiratory disorder.

Then, after eliciting a history of the Veteran's symptoms related to such impairment and reviewing the claims file, the examiner is to opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently-diagnosed respiratory disorder had its onset in or is otherwise related to service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the following:

* January 2003 treatment for chest pain and wheezing, diagnosed as bronchitis;
* June 2003 medical history report of bronchitis; and
* January 2016 Board hearing testimony that the Veteran has experienced a respiratory impairment since breathing in noxious substances while engaging in ship repairs while stationed in Pascagoula, Mississippi, and that his respiratory impairment is currently triggered by dry, cold air.

A complete rationale must be provided for all opinions expressed.

7. After verifying the Veteran's current whereabouts, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's currently diagnosed obstructive sleep apnea. In this regard, if the Veteran is not able to attend his scheduled VA examinations in the United States, the AOJ should attempt to arrange an examination where he is stationed or, in the alternative, he should be provided copies of the relevant Disability Benefits Questionnaire in order to have his own medical professional complete it and, if all such efforts fail, the AOJ should obtain an etiological opinion based on a review of the record. The Veteran's electronic claims file must be provided to the examiner for review.  

After reviewing the claims file, the examiner is to opine whether it is at least as likely as not (a 50 percent probability or greater)  that the Veteran's currently-diagnosed obstructive sleep apnea had its onset in or is otherwise related to service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the following:

* March 1997 treatment for fatigue and enlarged tonsils
* April 2007 medical history report of experiencing snoring that awakens him;
* June 2008, March 2009, and April 2009 private sleep studies reflecting diagnoses of obstructive sleep apnea; and 
* January 2016 Board hearing testimony that the Veteran snored loudly and experienced related sleep impairment for several years prior to his discharge from service.

A complete rationale must be provided for all opinions expressed.

8. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




